McLennan, P. J. (dissenting):
I dissent and vote for the affirmance of the judgment of conviction of the crime of perjury upon the ground that the matter as to which the defendant falsely testified was material to the issue before the justices who made the order of filiation. *715As stated in the opinion of Mr. Justice Kruse, the sole question presented is whether or not the testimony of the defendant was material, even if in fact the defendant willfully testified falsely, knowing his testimony to be false. It was material in the investigation before the official authorized to act in this proceeding to determine two questions: First, was the defendant the father of the alleged illegitimate child ? That has been finally determined against the defendant. The official was also charged with the duty of requiring the defendant to make such provision for the defendant’s child and its mother as he thought proper and an order of filiation was made. It is perfectly plain, as it seems to me, that the official making such order of filiation should have considered the ability of the defendant to pay for the support of his illegitimate child and its mother and the award made in such case, assuming that he was unmarried, would- or might he quite different if the official knew that he had a wife and family dependent upon him for support and whom he was under the laws of this State required to support. Not that his false swearing that he was a single man would influence the official in making such determination in the first instance, but when it came to his knowledge that he was a married man and that his duty to his family required that certain of his wages or income should he devoted to the support of his legitimate family rather than to the support of his illegitimate child and its mother, it seems to me makes his false swearing material in every sense of the word. Here is a case in which the defendant concededly testified falsely. His only excuse for avoiding punishment for such false swearing is that the matter as to which he swore falsely is immaterial and, therefore, he should go free. My notion is that the defendant swore falsely as to a material issue and, therefore, that the judgment should be affirmed.
Judgment of conviction reversed and a new trial granted.